Citation Nr: 0622018	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than February 16, 
2001, for the award of service connection for diabetes 
mellitus.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 determination of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  VA informed the veteran that he could not get an 
earlier effective date for the award of service connection 
for diabetes mellitus.  

During the current appeal, the veteran raised claims for 
increase associated with complications from diabetes 
mellitus.  The record reflects that the RO has taken steps to 
assist the veteran with the development of these claims, to 
include scheduling him for examinations and providing him a 
letter in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  These issues are not currently before the 
Board.  See 38 C.F.R. § 20.200 (2005).


FINDINGS OF FACT

1.  On February 16, 2001, the veteran submitted a claim for 
entitlement to service connection for diabetes mellitus as 
being due to exposure to herbicides in Vietnam.

2.  Prior to February 16, 2001, there was no claim, informal 
claim, or written intent to file a claim for service 
connection for diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 16, 
2001, for the award of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the VCAA, codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
which became effective on November 9, 2000, is applicable to 
this claim.  The VCAA redefines VA's duty to assist, enhances 
the duty to notify claimants about the information and 
evidence necessary to substantiate a claim.  The VCAA does 
not affect matters on appeal, however, when the issue is 
limited to statutory interpretation, as is the case here.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 5-2004 (June 2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Specifically, the veteran admits that he 
did not file a claim for service connection for diabetes 
mellitus prior to February 2001.  The veteran's argument is 
that service connection for diabetes mellitus should be 
granted as of the day he was diagnosed with diabetes 
mellitus, which was in 1999 and precedes the date of claim.  
Without a prior claim for service connection for diabetes 
mellitus, an earlier effective date cannot be granted.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (emphasis added). The implementing 
regulation clarifies this to mean that the effective date of 
an award of compensation based on a claim for service 
connection "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (emphasis added), 38 C.F.R. § 3.400(b)(2)(ii).

Additionally, under 38 C.F.R. § 3.155(a) (2005), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See also 38 C.F.R. § 3.1(p) (2005).

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than February 16, 2001, for the award of service connection 
for diabetes mellitus, type II, is legally precluded.  The 
reasons follow.

On February 16, 2001, the veteran submitted an informal claim 
for service connection for diabetes mellitus.  He has 
provided a letter from his physician, wherein she indicates 
the veteran had been diagnosed with diabetes mellitus on July 
17, 1999.  The veteran has admitted he did not file a claim 
for service connection for diabetes mellitus prior to 
February 2001.

Applying the law cited above to the facts in this case, the 
Board finds the veteran is not entitled to an effective date 
earlier than February 16, 2001, for the award of service 
connection for diabetes mellitus.  The statute and the 
regulation state that the effective date assigned for the 
award of service connection will be date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii); see also 38 U.S.C.A. § 5110(a) (effective 
date will not be earlier than date of receipt of claim).  
Here, while the diagnosis of diabetes mellitus was shown 
prior to February 2001, the date of claim is February 16, 
2001, which is the "later" date and the controlling 
criteria under the factual circumstances of this case.  See 
id.; see also 38 U.S.C.A. § 5110(a).  

The Board has reviewed the evidence of record dated prior to 
February 2001 to find anything which could legally be 
construed as an informal claim for service connection for 
diabetes mellitus, and cannot find an informal claim.  See 
38 C.F.R. §§ 3.1(p), 3.155(a), (b); see also Brannon v. West, 
12 Vet. App. 32, 35 (1998) ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [claimant] to seek . . . service connection. . . .").  
The fact that diabetes mellitus had been diagnosed prior to 
the date of claim would not automatically provide for an 
earlier effective date.  See LaLonde v. West, 12 Vet. 
App. 377, 382 (1999).  In fact, based on the facts in this 
case, an effective date earlier than February 16, 2001, is 
legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

In reviewing this case, the Board is cognizant of the Final 
Stipulation and Order entered in Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), 
which is binding on VA.  It contains provisions governing 
effective dates of entitlement applicable to certain groups 
of claimants.  Under the Nehmer stipulation, when the 
Secretary of Veterans Affairs issues regulations under Public 
Law 102-4 establishing a presumption of service connection 
for a disease associated with herbicide exposure, VA will 
review herbicide-exposure claims based on disability or death 
resulting from that disease which were: (1) denied under 
regulations voided by the Court in Nehmer and never finally 
decided under a valid regulation, or (2) filed after the date 
of the court's decision and before issuance of the new 
regulations.

The veteran's claim does not fall within the provisions of 
either category mentioned above.  Prior to February 2001, he 
had not filed a claim for service connection for diabetes 
mellitus.  

The Board understands the veteran's frustration with not 
being awarded service connection for diabetes mellitus as of 
the day he was diagnosed with such disability.  
Unfortunately, based upon the law and the facts in this case, 
the Board is without the authority to award an effective date 
going back to 1999.  See 38 C.F.R. § 19.5 (2005) (Board is 
bound by the applicable statutes and regulations pertaining 
to VA and precedential opinions of the Office of the General 
Counsel of VA).  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, an effective date earlier than February 16, 
2001, for the award of service connection for diabetes 
mellitus is denied.


ORDER

An effective date earlier than February 16, 2001, for the 
award of service connection for diabetes mellitus is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


